DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.

Response to Amendment
The Amendment filed 2/1/21 has been entered.  Claims 1-11,13 and 17 remain pending in the application, Claims 14-15 have been cancelled, Claims 12 and 16 have been withdrawn, and no new claims have been added.  Applicant’s amendments to the claims have overcome the objection previously set forth in the 10/30/20 Office Action. 

Response to Arguments
The remarks found in the Request for Continued Examination have been fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2020/0096780), previously cited, in view of Hoppe (US 2018/003835), in further view of Togino et al (US 5,644436), previously cited.
Regarding Claim 1: Ouderkirk teaches a visual image display device (fig 1) comprising: an image display device comprising an image element configured to display an image (100); a display-side lens configured to allow image light from the image element to be incident (310); an observer side lens provided after the display-side lens configured to collect the image light from the display side lens to emit collected image light to a front side of an eye of an observer (210, observer is 110); a half-mirror provided before the display-side lens (320, ¶34); and a semi-transmissive polarizing plate provided between the display-side lens and the observer-side lens (220).  Ouderkirk does not specifically teach the semi-transmissive polarizing plate having a polarization transmission axis in a horizontal direction that is a direction of alignment of eyes of the observer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and utilize a polarizing plate with a horizontal transmission axis because linear polarizers only come in vertical or horizontal (144 shows 220 transmits linear polarized light). Ouderkirk does not specifically teach a first polarizing plate or first ¼ wavelength 
Ouderkirk in view of Hoppe does not specifically teach a front-side lens provided immediately after the image element, the front side lens being disposed between the image element and the achromatic lens, and being configured to emit the image light received from the image element.  However, in a similar field of endeavor, Togino (fig 9) teaches an intermediate lens (lens with 2) before a display-side lens (L) and a front side lens (lens with 3) provided immediately after the image element (4) and disposed between the image element and the intermediate lens (fig 9) and being configured to emit the image light received from the image element (fig 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ouderkirk and Hoppe with the additional lens of Togino for the purpose of providing a high resolution, a wide field angle, and large pupil diameter with minimal chromatic aberration (col 1 lines 8-11).  
Regarding Claim 2: Ouderkirk  in view of Hoppe and Togino discloses the invention as described in Claim 1 and Ouderkirk further teaches a polarization-converting member provided before the semi-transmissive polarizing plate configured to convert a polarization state of passing light (420, ¶19). 
  Regarding Claim 3: Ouderkirk in view of Hoppe and Togino discloses the invention as described in Claim 2 and Ouderkirk further teaches wherein the polarization converting member is a ¼ wavelength 
Regarding Claim 4: Ouderkirk in view of Hoppe and Togino discloses the invention as described in Claim 1 and Ouderkirk further teaches wherein the semi-transmissive polarizing plate is a reflective wire-grid polarizing plate (¶19).  
Regarding Claim 5: Ouderkirk in view of Hoppe and Togino discloses the invention as described in Claim 1 and Ouderkirk further teaches wherein the half mirror (320) has a concave curved shape when viewed from the observer side (fig 1).  
Regarding Claim 17: Ouderkirk teaches a visual image display device (fig 1) comprising: an image display device comprising an image element configured to display an image (100); a display-side lens configured to allow image light from the image element to be incident (310); a half-mirror provided before the display-side lens (320, ¶34); a polarization converting member provided after the display side lens to convert a polarization state of passing light (420, ¶19) and a semi-transmissive polarizing plate provided after the polarization converting member(220).  Ouderkirk does not specifically teach the semi-transmissive polarizing plate having a polarization transmission axis in a horizontal direction that is a direction of alignment of eyes of the observer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and utilize a polarizing plate with a horizontal transmission axis because linear polarizers only come in vertical or horizontal (144 shows 220 transmits linear polarized light). Ouderkirk does not specifically teach a first polarizing plate or first ¼ wavelength plate where the display-side lens received circularly-polarized light from the image element or an achromatic lens provided before the display-side lens.  However, in a similar field of endeavor, Hoppe (fig 3) teaches a visual image display device with an image element configured to emit image light for displaying an image (109), a first polarizing plate configured to convert the image light emitted from the image element into linearly-polarized light and to extract a component of the linearly-polarized light (303); and a first ¼ wavelength plate that is configured to convert the component extracted by the first p0olarizing plate into circularly-polarized light (305), a display-side lens on which the image light including the circularly-polarized light from the image element is incident (107); and an achromatic lens before the 
Ouderkirk in view of Hoppe does not specifically teach a front-side lens provided immediately after the image element, the front side lens being disposed between the image element and the achromatic lens, and being configured to emit the image light received from the image element.  However, in a similar field of endeavor, Togino (fig 9) teaches an intermediate lens (lens with 2) before a display-side lens (L) and a front side lens (lens with 3) provided immediately after the image element (4) and disposed between the image element and the intermediate lens (fig 9) and being configured to emit the image light received from the image element (fig 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ouderkirk and Hoppe with the additional lens of Togino for the purpose of providing a high resolution, a wide field angle, and large pupil diameter with minimal chromatic aberration (col 1 lines 8-11).  

Claims 6- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2020/0096780), previously cited, in view of Hoppe (US 2018/003835), in further view of Togino et al (US 5,644436), previously cited, in further view of Border et al (US 2015/0205035), previously cited.
Regarding Claim 6: Ouderkirk in view of Hoppe and Togino discloses the invention as described in Claim 1 but does not specifically teach one of the lenses being a resin lens with at least one of an oriented birefringence of not greater than 0.01 and not less than -0.01 and a photoelastic constant of not greater than 10 [10-12/Pa].  However in a similar field of endeavor, Border teaches a virtual image display device that uses resin lenses (¶353, OKP4) with an oriented birefringence of not greater than 0.01 and not less than -0.01 (OKP4)1.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ouderkirk, Hoppe, and Togino with the resin lens of Border for the purpose of maintaining a uniform polarization state for the illumination light (¶353). 
Regarding Claims 7 & 8: Ouderkirk in view of Hoppe and Togino in further view of Border discloses the invention as described in Claim 6 but does not specifically teach the resin lens being disposed with a gate side facing upward or toward the nose of the observer when worn.  However it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined devices of Ouderkirk, Hoppe, Togino, and Border with the gate locations as claimed because it is within the skill level of the art to locate the gate in whatever position or location is deemed the most desirable, less obtrusive, and least noticeable along the periphery of the lens.    
Regarding Claim 9: Ouderkirk in view of Hoppe and Togino in further view of Border discloses the invention as described in Claim 7 and Ouderkirk further teaches wherein the lens has a D shape (see fig 11) but does not specifically teach the D shape with a cut face on the gate side of the resin lens during molding. However it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined devices of Ouderkirk, Hoppe, Togino, and Border with the gate location as claimed because it is within the skill level of the art to locate the gate in whatever position or location is deemed the most desirable, less obtrusive, and least noticeable along the periphery of the lens.    
Regarding Claim 10: Ouderkirk in view of Hoppe, Togino, and Border discloses the invention as described in Claim 6 and Ouderkirk further teaches wherein the semi-transmissive polarizing plate (220) and the resin lens (210) are bonded to each other (¶19, integral) but does not specifically teach them being bonded together to correspond a gate direction of the resin lens to a direction of a transmission axis of the semi-transmissive polarizing plate.  However it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined devices of Ouderkirk, Hoppe, Togino, and Border with the gate location as claimed because it is within the skill level of the art to locate the gate in whatever position or location is deemed the most desirable, less obtrusive, and least noticeable along the periphery of the lens.    
Regarding Claim 11: Ouderkirk in view of Hoppe and Togino disclose the invention as described in Claim 1 but does not specifically teach at least one of the display-side lens and the observer-side lens is a glass lens.  However, in a similar field of endeavor, Border teaches a virtual image display device that uses glass lenses (¶353).  It would have been obvious to one of ordinary skill in the art before the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2020/0096780), previously cited, in view of Hoppe (US 2018/003835), in further view of Togino et al (US 5,644436), previously cited, in further view of Edwards (US 2017/0242258), previously cited. 
Regarding Claim 13: Ouderkirk in view of Hoppe and Togino discloses the invention as described in Claim 1 but does not specifically teach the image element including a polarizing plate and a ¼-wavelength plate.  However, in a similar field of endeavor, Edwards teaches a virtual image display device (fig 1) wherein the image element (32+34) includes a polarizing plate configured to convert the image light into linearly polarized light that is emitted and a ¼-wavelength plate configured to convert a component of light emitted from the polarizing plate into circularly polarized light (¶22).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ouderkirk, Hoppe, and Togino with the polarizing plate and ¼-wavelength plate of Edwards for the purpose of creating a magnified and collimated image (¶20).  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/31/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OPK4 data sheet included in references cited.